485 F.2d 1237
6 Fair Empl. Prac. Cas. (BNA) 1108, 6 Empl. Prac.Dec. P 9008Hattie T. WESTMORELAND, Appellant,v.Melvin LAIRD, Secretary of Defense of the United States,etc., et al., Appellees.
No. 73-1414.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 3, 1973.Decided Nov. 8, 1973.

Thomas F. Loflin, III, Durham, N. C.  (Loflin, Anderson, Loflin & Goldsmith, and Ann F. Loflin, Durham, N. C., on brief), for appellant.
Carl L. Tilghman, Asst. U. S. Atty., Thomas P. McNamara, U. S. Atty., on brief, for appellees.
Before BRYAN, Senior Circuit Judge, and CRAVEN and WIDENER, Circuit Judges.
PER CURIAM:


1
Complaining that she was illegally discharged from her employment with the United States in the Carolina Area Support Center Army-Air Force Exchange Service at Fort Bragg, North Carolina, because of her race and denial of procedural due process, Hattie T. Westmoreland, a Negro, sued for reinstatement and recovery of accrued but unpaid wages.  From the judgment of the District Court dismissing the action for her failure to substantiate her claim in fact or in law, she appeals.


2
Upon consideration of the record and the arguments of counsel, on brief and orally, this court preceiving no error in the District Court's findings of fact or conclusions of law, now affirms the judgment on review, for the reasons stated in the opinion of the District Judge.  Westmoreland v. Laird et al., 364 F. Supp. 948 (1973).


3
Affirmed.